Citation Nr: 0125317	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-05 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 15 to 
November 17, 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Los Angeles, California, Regional Office of 
the Department of Veterans Affairs (VA) that declined to 
reopen a claim for service connection for impairment of the 
right humerus with arthritis.  In July 2001, the veteran 
appeared and testified at a personal hearing at the RO which 
was conducted by C. W. Symanski, who is the member of the 
Board responsible for making a determination in this case.  
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  Service connection for recurrent dislocation of the right 
shoulder was denied by the Board in March 1983.

2.  Evidence added to the record since the Board's March 1983 
decision is cumulative and redundant, is not relevant and 
probative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The Board's March 1983 decision to deny service 
connection for recurrent right shoulder relocation is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100(a) 
(2001).

2.  The evidence added to the record subsequent to the 
Board's 1983 decision denying service connection for right 
shoulder disability is not new and material evidence; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.306, 3.156 (2001); 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has determined that the new and material standard 
applies to the veteran's claim for service connection for 
"impairment of the humerus, right, with arthritis."  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

In March 1983, the Board denied a claim for service 
connection for recurrent dislocation of the right shoulder.  
That decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100(a) (2001).  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  However, if the claimant can thereafter present new 
and material evidence, then the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  In pertinent part, this 
law redefines VA's notice and duty to assist requirements.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  VA has recently enacted regulations to implement the 
provisions of the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326)).  Some of these changes in law are potentially 
applicable to the claim on appeal.  See  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board specifically emphasizes, 
though, that a revised standard for adjudicating new and 
material evidence claims is not applicable to the claim on 
appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  A May 7, 1999 RO letter 
advised the veteran of the need to submit new and material 
evidence in support of his claim.  A July 22, 1999 RO letter 
advised him of the type(s) of evidence required to 
substantiate his claim.  A December 1999 Statement of the 
Case (SOC) advised him of the Reasons and Bases in denying 
his claim.  In this case, he has presented testimony, 
argument and medical evidence in support of his claim.  He 
has not identified the existence of any additional records 
which may support a reopening of his claim.  See generally 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 66 Fed. Reg. 
at 45628.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  The veteran has been 
provided proper notice, he has been provided the opportunity 
present evidence and argument in support of his claim to 
reopen, and he has not identified the existence of any 
additional records which may support a reopening of his 
claim.  VA has no duty to provide a medical examination or 
obtain medical opinion absent a reopening of his claim.  See 
66 Fed. Reg. at 45631 (to be codified at 38 C.F.R. § 
3.159(c)(2)).  A remand for RO consideration of these new 
regulations would only serve to impose additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As such, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claim at this time.   See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  A veteran who served during a period of 
war is presumed to have been in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  In general, a pre- existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability in 
service.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2001).  

However, temporary or intermittent flare- ups during service 
of a preexisting disease or injury is not considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); 38 C.F.R.  § 3.306(b) (2001).  
Where, at the merits stage, the record establishes that a 
disease or injury did not undergo a permanent increase in 
disability during service, the presumption of aggravation 
provided for in 38 C.F.R. § 3.306(a), (b) does not apply.  
Maxson v. West, 12 Vet. App. 453, 459-60 (1999). 

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

Evidence that was of record at the time of the Board's 
decision in 1993 included the veteran's claim that his right 
shoulder disability was first manifested, and treated, during 
his period of active duty.  He indicated that he first 
injured his right shoulder during basic training. He 
specifically denied a pre-service history of right shoulder 
injury and/or disability.  In this respect, he stated that he 
had passed his high school physicals to allow him to 
participate in various sport activities.  He also could not 
recall any shoulder injury while he underwent driver 
training.  He emphasized that no evidence of a pre-existing 
right shoulder disability had been detected on his enlistment 
examination.  

In support of his claim, the veteran submitted physical 
examination reports from Los Angeles City School District 
covering the time period between 1964 and 1967.  These 
records noted normal orthopedic findings, but those findings 
only specified his posture and feet.  He also submitted a lay 
statement from his wife who only had personal knowledge 
regarding the severity of his right shoulder disability 
beginning in April 1972.  She reported his frequent complaint 
of right shoulder pain which interfered with his ability to 
bowl and perform work detailing cars.

The veteran's pre-induction examination, dated in May 1970, 
revealed his report of "occ. shoulder pains," but denial of 
the existence of a "PAINFUL OR 'TRICK' SHOULDER."  At that 
time, he was given a normal clinical evaluation of his "UPPER 
EXTREMITIES."  His service medical records reveal that he 
presented to the dispensary on October 8, 1976 with complaint 
of right shoulder pain, of one days' duration, while 
performing the "low crawl."  He indicated that his shoulder 
"just popped out of place."  His physical examination 
revealed tenderness in the deltoid region and he was given an 
impression of a muscle strain.  He was prescribed a liniment, 
other symptomatic treatment and light duty for 2 days.  An x-
ray examination was ordered at that time.  The veteran was 
next seen on October 24, 1976 with report of a right shoulder 
injury which occurred during physical training.  He was 
diagnosed with an anterior dislocation of the right shoulder.  
On October 26, 1976, a Medical Board Proceeding indicated 
that the veteran had dislocated his right shoulder twice in 
October 1970 and that he had three previous dislocations.  A 
finding was made that the right shoulder condition existed 
prior to service and was not aggravated by service.  The 
veteran's post-service VA clinical records were not pertinent 
to his right shoulder disability. 

In the March 1983 decision, the Board denied the claim for 
service connection for recurrent dislocation of the right 
shoulder on the basis that "the condition existed prior to 
service, and there was no increase in severity during 
service."  For purposes of this appeal, the "issue at hand" 
concerns whether new and material evidence has been presented 
to show that a right shoulder disability was incurred or 
aggravated in service.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) (determining the issue at hand for the 
purposes of reopening a finally denied claim depends on what 
evidence was before the adjudicator when the final decision 
was made and the reasons that were given for the denial of 
the claim).

Evidence added to the record since March 1983 includes VA 
clinical records, dated in November 1998, that records the 
veteran's history of "dislocation of R shoulder 1970 --- was 
giving pt minimal problem until about 8/98 when he noted 
severe pain with motion following a minor altercation."  His 
physical examination revealed pain and limitation of motion 
of the right shoulder.  An x-ray examination revealed an 
acute Bankart fracture of the right glenoid, a Hill-Sachs 
Deformity and evidence of a previous dislocation.  His 
remaining VA clinical records are not pertinent to the claim 
on appeal.

In his VA Form 9 filing received in March 2000, the veteran 
denied that his right shoulder had ever been dislocated prior 
to his entrance into the Army.  He reiterated that a full 
physical examination prior to his entrance into service 
showed that he was in fit condition, and he argued that he 
would not have passed his examination had his right shoulder 
been previously dislocated.  During his Travel Board hearing 
in July 2001, he again denied a pre-service history of right 
shoulder problems or injury.  He emphasized that he had been 
capable of competing in football, track, wrestling and 
basketball during high school.  In the interim following his 
graduation from high school in 1968 and his entrance into the 
Army in 1970, he could not recall any problems with right 
shoulder pain or a shoulder injury while working as a cook 
for Kentucky Fried Chicken.  He reiterated that he first 
injured his right shoulder while performing the low crawl in 
service.  He could not recall any further shoulder 
dislocations in service.  He denied telling the military 
examiner's about a pre-service history of right shoulder 
dislocations, and he wasn't informed of this finding prior to 
his discharge from service.  Post-service, he had problems 
with right shoulder pain, aching and limitation of motion, 
but he didn't have any further dislocations nor seek 
treatment until about 1999. 

The veteran's statements and hearing testimony since the 
March 1983 Board decision are not new.  He has merely 
reiterated, albeit with some additional comments, his 
previously considered lay history denying the existence of a 
right shoulder disability prior to service.  He has provided 
no new additional details that would impeach the reliability 
of his report of occasional shoulder pains on his induction 
examination in May 1970 and his reported pre-service history 
of right shoulder separations to the Medical Board examiners 
in October 1970.  He has not provided any additional details 
of any consequence regarding his right shoulder injury in 
service and/or that such disability underwent a permanent 
increase in service during service.  Rather, he merely 
reiterates a pre- and post-service history of right shoulder 
disability that had been previously considered and rejected 
by the Board in 1983.  To the extent that he provides opinion 
regarding the incurrence or aggravation of his right shoulder 
disability in service, the Board notes that lay assertions in 
matters requiring medical expertise cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

As to the newly offered VA clinical records dated in November 
1998, these records at best confirm a known fact that he 
dislocated his shoulder prior to 1998.  The evidence showing 
treatment for intercurrent right shoulder injury, manifested 
by x-ray evidence of an acute Bankart fracture of the right 
glenoid, a Hill-Sachs Deformity, is not material as it only 
speaks to the veteran's current disability following an 
intercurrent injury, and does not establish that the veteran 
incurred or aggravated a right shoulder disability in 
service.  See Morton v. Principi, 3 Vet. App. 508, 509 
(1992).  Clearly, the newly submitted medical evidence does 
not bear substantially on the matter under consideration.

When the Board finds that no new and material evidence has 
been submitted, it is bound by an express statutory mandate, 
found in 38 U.S.C.A. §§ 7104(b) and 5108, not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995) affirmed 83 F.3d 1380 (Fed. Cir. 1996).  Since no new 
and material evidence has been submitted, the claim is not 
reopened.

ORDER

In the absence of new and material evidence having been 
submitted, the claim for service connection for a right 
shoulder disability is not reopened and the benefit sought on 
appeal is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



